t c memo united_states tax_court kenneth a sapp petitioner v commissioner of internal revenue respondent docket no 5759-02l filed date kenneth a sapp pro_se veena luthra for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_1 d petitioner seeks review of respondent's determination to proceed with a levy to collect petitioner's federal_income_tax liabilities for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable years in issue taxable years and we hold that respondent may proceed with collection findings_of_fact at the time he filed the petition petitioner resided in powhatan virginia petitioner filed a federal_income_tax return for received by respondent on date that reported tax due of dollar_figure respondent assessed the reported tax as well as additions to tax under sec_6651 sec_6651 and sec_6654 and interest collectively the liability the liability was unpaid at the time of trial petitioner filed a federal_income_tax return for received by respondent on date that reported tax due of dollar_figure respondent assessed the reported tax as well as additions to tax under sec_6651 sec_6651 and sec_6654 and interest collectively the liability the liability was unpaid at the time of trial on date petitioner filed a chapter bankruptcy petition and was granted a discharge on date petitioner filed a federal_income_tax return for received by respondent on date that reported tax due of dollar_figure petitioner had received an extension to file this return until date respondent assessed the reported tax as well as additions to tax under sec_6651 sec_6651 and sec_6654 and interest collectively the liability aside from a withholding credit of dollar_figure and a payment of dollar_figure the liability was unpaid at the time of trial petitioner filed a federal_income_tax return for received by respondent on date that reported tax due of dollar_figure respondent assessed the reported tax as well as additions to tax under sec_6651 sec_6651 and sec_6654 and interest collectively the liability the liability was unpaid at the time of trial on date respondent received from petitioner a form_1040 u s individual_income_tax_return for with zeros in all entries and an attached statement containing frivolous tax_protester arguments respondent treated the form_1040 as a frivolous_return and assessed a frivolous_return penalty under sec_6702 on date on date respondent received a form 1040x amended u s individual_income_tax_return from petitioner for with zeros in all entries in the correct amount column and an attached statement substantially identical to the one attached to the form_1040 on date respondent received similar form sec_1040x from petitioner for and the arguments included eg no code section makes me 'liable' for income taxes and 'income' can only be a derivative of corporate activity as well as out-of-context quotations from case law statutes and regulations respondent treated the form sec_1040x for and as claims for refund which he formally disallowed as untimely by letter on date respondent treated the form 1040x for as a frivolous_return and assessed a frivolous_return penalty under sec_6702 on date respondent issued a notice_of_deficiency to petitioner for on date determining a deficiency in income_tax of dollar_figure as well as additions to tax under sec_6651 and sec_6654 no petition was filed in response to the notice_of_deficiency and respondent assessed the amounts determined in the notice as well as interest collectively the liability on date the liability was unpaid at the time of trial on date a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing was mailed to petitioner concerning the and liabilities petitioner timely filed a form request for a collection_due_process_hearing for all of the aforementioned liabilities petitioner's form also requested a hearing with respect to notices of federal_tax_lien filing regarding the foregoing liabilities by letter dated date the office of appeals appeals notified petitioner that his request had been assigned to appeals officer lawrence ford ao ford and requested that petitioner submit completed forms 433-a collection information statement for wage earners and self-employed individuals and 433-b collection information statement for businesses as well as completed federal_income_tax returns for through by date when petitioner had not responded by date ao ford sent him a letter on that date scheduling a conference for date to which petitioner was requested to bring the foregoing materials petitioner did not appear at the scheduled conference or otherwise respond on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner in which it was determined that the levy should proceed because petitioner had failed to attend the scheduled conference or otherwise respond to contacts by the appeals officer the notice_of_determination further observed that the and liabilities were based on returns filed for those years and the liability was based on information respondent had on file petitioner timely petitioned this court for review alleging the following errors i the notice_of_determination did not state that ao ford had no prior involvement with respect to the tax periods at issue ii the notice_of_determination did not contain a verification that the requirements of applicable laws and administrative procedures had been met iii no notice_and_demand for payment was received for any of the liabilities at issue iv petitioner had not received a notice_of_deficiency for any of the years at issue v ao ford abused his discretion in failing to hold a hearing before making the determination and vi ao ford did not analyze whether the proposed collection activity balanced the need for the efficient collection_of_taxes with petitioner's legitimate concern that any collection activity be no more intrusive than necessary in response to the petition respondent's office_of_chief_counsel referred petitioner's case back to appeals on date in order to address the allegations in the petition and to prepare a supplemental notice_of_determination the attorney in respondent's office_of_chief_counsel who was assigned to petitioner's case collaborated with appeals employees to develop the supplemental notice_of_determination the first contact between appeals and chief_counsel occurred on date after petitioner's case had been docketed in this court on date appeals issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental determination after receiving the supplemental determination petitioner filed a motion to dismiss for lack of jurisdiction on the grounds that the notice_of_determination was invalid as evidenced by respondent's effort to augment it with the continued on date respondent filed a motion for summary_judgment on date however respondent conceding that genuine issues of material fact remained in the case sought leave to withdraw the motion and conceding that issuance of the supplemental determination was improper once this court had obtained jurisdiction also requested that the court remand the case to appeals in order to hold a hearing with petitioner and issue a proper supplemental notice_of_determination on date we granted respondent's motion to withdraw his motion for summary_judgment and remanded the case to appeals for the purpose of affording petitioner a hearing under sec_6330 petitioner's case was assigned to a new appeals employee k c waters settlement officer waters who contacted petitioner by letter on several occasions in an effort to schedule a conference in two of the letters settlement officer waters also requested that petitioner submit a collection information statement and returns for those years in which petitioner had not filed after petitioner repeatedly failed to appear for scheduled conferences citing inter alia his desire to submit a freedom_of_information_act_request and to obtain counsel thi sec_3 continued supplemental determination this court denied the motion sapp v commissioner tcmemo_2003_207 holding that the notice_of_determination embodied a determination to proceed with the collection of the taxes in issue and was therefore sufficient for purposes of our jurisdiction court by order set a deadline of date for completion of the hearing which was subsequently extended to date a conference was thereupon scheduled for date prior to the conference settlement officer waters advised petitioner that notwithstanding respondent's previous unwillingness to consider challenges to the underlying liabilities that had been self-assessed such challenges would now be considered in light of 122_tc_1 petitioner did not appear for the conference sending instead a letter to settlement officer waters which stated that it should constitute petitioner's appearance absentee letter in the absentee letter petitioner i objected to the participation of a second appeals officer in a previous conference on the grounds that the second appeals officer would improperly influence the determination ii contended that he did not receive any notice_of_deficiency for and was consequently entitled to dispute his underlying tax_liability for that year iii expressed a desire to dispute his underlying although respondent's records indicated that petitioner had filed a return for on date appeals was initially unable to locate the return however on date petitioner's return was obtained by appeals and a copy was forwarded to petitioner on date along with the entire contents of his administrative file petitioner had attended a meeting with appeals personnel in date that was suspended when petitioner insisted that he be permitted to obtain counsel before proceeding further liabilities for and acknowledged the appeals officer's willingness to let him do so but stated it would nonetheless be futile and addressed the liabilities only by contending that he owed but a small fraction of the amounts sought to be collected iv contended that he had not filed a return for and consequently was entitled to receive a notice_of_deficiency before the underlying liability for that year could be assessed or collected v raised questions concerning collection alternatives vi contended that the notice_of_determination was invalid and the supplemental notice was improper vii contended that improper ex_parte contacts occurred between respondent's office_of_chief_counsel and appeals after his case was remanded by this court for a hearing and viii contended that appeals failed to take steps to have references to petitioner as a tax_protester expunged from respondent's files on date settlement officer waters issued a supplemental notice_of_determination supplemental determination that i contained a verification that all applicable laws and administrative procedures had been met ii considered the issues raised by petitioner iii found that a balancing of the need for efficient tax collection with legitimate concerns that the collection action be no more intrusive than necessary indicated the proposed levy was appropriate and iv concluded that the proposed levy should be sustained while considering petitioner's case during and settlement officer waters communicated with the chief_counsel attorney assigned thereto on numerous occasions a trial was conducted at which petitioner testified and agreed to the introduction of various documents from his administrative file background opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by an officer_or_employee of the commissioner's office of appeals who has had no prior involvement with respect to the unpaid taxes at issue before the hearing sec_6330 the appeals officer_or_employee shall at the hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 the underlying tax_liability that may be challenged includes amounts reported as due on a return montgomery v commissioner supra pincite at the conclusion of the hearing the appeals officer_or_employee must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 supplemental determination in the petition petitioner alleged certain infirmities in the initial notice_of_determination including respondent's failure to i provide a hearing ii verify satisfaction of the requirements of applicable laws or administrative procedures iii state that the appeals employee making the determination had no prior involvement with the liabilities at issue and iv balance the needs of efficient collection against petitioner's legitimate concerns that the collection action be no more intrusive than necessary we conclude that these issues are now moot in that this case was remanded to appeals subsequent to the petition's filing at respondent's request for the purpose of affording petitioner a hearing and the resulting supplemental determination contained the verification no prior involvement and balancing findings required by sec_6330 c a and c nonetheless in his statement offered at trial petitioner persists in arguing that respondent's issuance of the initial notice_of_determination was an abuse_of_discretion entitling petitioner to a decision in his favor as petitioner puts it respondent's position in this case amounts to a cry of mulligan and seeks an impermissible 'do over' we disagree in appropriate circumstances we may remand a case to the appeals_office to provide a hearing under sec_6330 see 117_tc_183 butti v commissioner tcmemo_2006_66 harrell v commissioner tcmemo_2003_271 since as more fully discussed below petitioner has been accorded all prelevy rights to which he is entitled under sec_6330 his effort to exploit possible infirmities6 in the initial notice_of_determination is unavailing in the circumstances of this case challenges to underlying liabilities with respect to the liabilities petitioner claimed in his hearing request that the numbers are completely wrong respondent conceded prior to the date conference offered petitioner that petitioner was entitled to dispute the underlying liabilities even though reported on returns filed for those years see montgomery v commissioner t c pincite in the absentee letter petitioner contended that he owed only a small fraction of the amounts respondent sought to collect but he offered no specific grounds of dispute the supplemental determination considered both the returns and the since respondent sought a remand in order to offer petitioner a hearing subsequent to the petition's filing we express no opinion whether sec_6330 required respondent to do so in this case given petitioner's failure to respond to appeals officer ford's date letter offering a hearing cf eg taylor v commissioner tcmemo_2004_25 hearing requirement satisfied where taxpayer fails to avail herself of reasonable opportunity for hearing affd 130_fedappx_934 9th cir petitioner also complains that he did not receive a notice_of_deficiency with respect to these liabilities however as the taxes were reported as due on petitioner's returns no notice_of_deficiency was necessary to assess them see sec_6201 petitioner at various times claimed that he had not filed a return for respondent was initially unable to locate petitioner's return but eventually did so and provided a copy to petitioner prior to the conference scheduled for date see supra note we are satisfied on the basis of the record that petitioner filed a return for in which he reported as due the tax assessed by respondent amended returns filed by petitioner for concluding that the amended returns were frivolous and that petitioner had shown no basis for modifying the tax shown as due on the originally submitted returns at trial petitioner was evasive regarding the source of his income and claimed that his income was not in any event taxable because he had merely received money in exchange for labor petitioner has advanced only unspecified or frivolous challenges to his underlying tax_liabilities including the additions to tax for through we accordingly conclude that the underlying liabilities are correct with respect to the underlying liability for at trial and in his request for a hearing petition and absentee letter petitioner maintained that he did not receive a notice_of_deficiency for and sought to contest the underlying liability for that year respondent maintains that petitioner is precluded from challenging the underlying liability for under sec_6330 because he received a notice_of_deficiency for that year to counter petitioner's denial that he received the notice_of_deficiency for respondent points to the fact that the notice was addressed to petitioner at his current address an address where petitioner indisputably received other irs correspondence because that correspondence was responded to by petitioner respondent argues that the foregoing constitutes evidence that respondent sent petitioner a notice_of_deficiency for and evidence that petitioner likely received it sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer tatum v commissioner tcmemo_2003_115 although a taxpayer cannot defeat actual receipt by deliberately refusing delivery 114_tc_604 the commissioner has generally prevailed in foreclosing challenges to the underlying liability pursuant to sec_6330 where there is evidence that a notice_of_deficiency was mailed to the taxpayer and no factors are present that rebut the presumption of official regularity and of delivery see eg id figler v commissioner tcmemo_2005_230 kubon v commissioner tcmemo_2005_71 sciola v commissioner tcmemo_2003_334 moore v commissioner tcmemo_2001_285 however where the taxpayer denies receipt and the commissioner proffers only a notice_of_deficiency addressed to the taxpayer and no evidence of its actual mailing receipt for purposes of sec_6330 has not been presumed calderone v commissioner tcmemo_2004_240 we believe the present circumstances are indistinguishable from calderone v commissioner supra and accordingly conclude that receipt of the notice_of_deficiency for has not been shown consequently settlement officer waters erred in refusing to consider challenges to the underlying liability for that year the error was harmless in this case however as part of the pretrial process respondent's counsel undertook extensive efforts through formal discovery to have petitioner reveal the nature of his dispute over the underlying liability for to no avail when questioned at trial about the determination in the notice_of_deficiency that he had income for petitioner was evasive and offered no specific challenge to it the challenge petitioner offered at trial to the underlying liabilities for was that he had no tax_liability for those years because the income he received was not taxable because it was received in exchange for labor in these circumstances we do not believe it is either necessary or productive to remand the case to appeals for a further hearing on any challenge to the underlying liability for see lunsford v commissioner t c pincite petitioner has had ample opportunity to obtain de novo review in this proceeding of any legitimate challenge to the underlying liability for appeals employees' impartiality in the absentee letter petitioner also complained that a second appeals employee participated in the terminated conference between petitioner and settlement officer waters in date petitioner argues that settlement officer waters was thereby improperly influenced in violation of petitioner's right to an impartial appeals employee under sec_6330 and sec_301_6330-1 proced admin regs settlement officer waters addressed this issue in the supplemental determination observing that petitioner himself had a witness at the conference and insisted that it be audio recorded petitioner has not disputed this assertion the supplemental determination further observes that it is appeals' practice to have a second employee present when conferences are audio recorded for purposes of sec_6330 an appeals employee is considered to be impartial if he or she had no prior involvement with respect to the unpaid tax at issue the supplemental determination states that the settlement officer making it had no prior involvement with the liabilities at issue and petitioner has offered no evidence that either settlement officer waters or the second appeals employee participating in the date conference had any prior involvement moreover nothing in the record of this case suggests that any appeals employee involved in petitioner's hearing was demonstrably biased see cox v commissioner t c no criner v commissioner tcmemo_2003_328 accordingly petitioner has shown no failure to comply with sec_6330 ex_parte contacts in the absentee letter and in a statement submitted at trial petitioner contends that there were impermissible ex_parte contacts between respondent's office of appeals and office_of_chief_counsel in connection with his hearing the appeals_office records document that the appeals employees handling petitioner's hearing request communicated on numerous occasions with the chief_counsel attorney assigned to petitioner's case the first recorded contact occurred on date and communications between the two offices continued throughout and sec_1001 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_689 provides the commissioner of internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independence of the appeals officers in revproc_2000_43 2000_2_cb_404 respondent issued guidance concerning ex_parte communications by appeals to comply with the foregoing statutory directive see generally 125_tc_201 revproc_2000_43 supra reaffirms that the office_of_chief_counsel is the legal adviser to all of respondent's employees including appeals employees on all matters pertaining to the interpretation administration and enforcement of the internal revenue laws and related statutes id sec_2 q a-11 c b pincite revproc_2000_43 supra contemplates that appeals may obtain legal advice from the office_of_chief_counsel subject_to certain limitations including that the advice should not be provided by the same chief_counsel field attorneys who advised the internal_revenue_service employee who made the determination that appeals is reviewing id appeals employees are further cautioned that while they may obtain legal advice from the office_of_chief_counsel they remain responsible for independently evaluating the strengths and weaknesses of the specific issues presented by the cases assigned to them and for making independent judgments concerning the overall strengths and weaknesses of the cases id the limitations of revproc_2000_43 supra do not apply however where a case has been docketed in this court giving due consideration to the principles espoused in rra sec_1001 and revproc_2000_43 supra we are not persuaded in the context of the entire record in this case that there is reason to suspect that the independence of the appeals_office employees assigned to it was compromised by contacts with revproc_2000_43 sec_2 q a-11 c b pincite further provides that cases docketed in this court should instead be handled in accordance with revproc_87_24 1987_1_cb_720 attorneys in the office_of_chief_counsel we note first that the contacts here occurred after this case was docketed putting them outside the purview of revproc_2000_43 supra even if the proscriptions of revproc_2000_43 supra were applied there is no evidence or reason to suspect that the chief_counsel attorney assigned to petitioner's case advised the irs employee who made the decision to issue the final notice_of_intent_to_levy to petitioner we are also mindful that petitioner at no point raised an issue with the appeals employees that required the exercise of significant judgment prior to trial petitioner never identified the nature of any challenge he wished to make with respect the underlying liabilities even though advised by appeals that he was entitled to do so with respect to through he offered no specific collection alternative or as a single filer any spousal defenses rather he presented a myriad of procedural challenges the resolution of which in our view did not require the exercise of significant independent judgment to the extent the form sec_1040x submitted by petitioner which were reviewed by the appeals employees might be considered evidence of the nature of his challenge to the underlying liabilities they contained tax_protester arguments that do not warrant serious consideration in these circumstances we conclude that any ex_parte contacts did not prejudice petitioner and should not give rise to a remand for yet another hearing opportunity before a different appeals officer bankruptcy discharge in his request for a hearing petitioner claimed that the liabilities at issue had been discharged in bankruptcy the supplemental determination concluded that the liabilities had not been discharged we have jurisdiction when reviewing under sec_6330 a determination to proceed with a levy to decide whether income_tax liabilities have been discharged in bankruptcy 121_tc_111 we are satisfied that the supplemental determination correctly concluded that petitioner's and liabilities were not discharged as a result of his bankruptcy discharge the and liabilities were not dischargeable because they were from years for which returns were due within years before the date filing of the petition in bankruptcy see u s c sec_507 a a durrenberger v commissioner tcmemo_2004_44 the liability was not dischargeable because petitioner's return was filed on date which was after its extended due_date date and after years before the date filing of his bankruptcy petition see u s c sec a b ii ramsdell v commissioner tcmemo_2003_317 the liability was not a prepetition debt that could have been discharged because petitioner did not make an election under sec_1398 to end his taxable_year as of the filing of the bankruptcy petition during see eg in re smith bankr bank d md citing in re johnson bankr bank d mass in re mirman bankr bank e d va see also s rept 1980_2_cb_620 if the debtor does not make the election no part of the debtor's tax_liability for the year in which the bankruptcy case commences is collectible from the estate but is collectible directly from the individual debtor likewise the liability was obviously not a debt incurred before the filing of the bankruptcy petition and thus could not have been discharged therein see u s c sec b swanson v commissioner supra pincite consequently the supplemental determination's conclusion that the liabilities at issue were not discharged was not an abuse_of_discretion notice_and_demand in the petition petitioner claimed that he had not received notice_and_demand for payment for any of the liabilities at issue as is required by sec_6303 the supplemental determination concluded that the computerized transcripts of petitioner's account showed that notice_and_demand for each liability had been sent on the date it was assessed although this issue is not specifically addressed in the supplemental determination settlement officer waters's case notes state that records from respondent's idrs integrated data retrieval system confirm that notice_and_demand were made on all years we are persuaded that notice_and_demand pursuant to sec_6303 was given to petitioner and that settlement officer waters properly so verified petitioner's claims regarding notice_and_demand are meritless collection alternatives in the absentee letter petitioner raised questions concerning collection alternatives the supplemental determination did not consider collection alternatives on the grounds inter alia that petitioner had not responded to appeals' request that he submit a collection information statement the record establishes that appeals requested collection information statements from petitioner on at least two occasions and we are satisfied that petitioner ignored these requests thus it was not an abuse_of_discretion for the the notice_of_intent_to_levy in this case would in any event likely satisfy the requirements of sec_6303 see 953_f2d_531 9th cir perez v commissioner tcmemo_2002_274 standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir settlement officer to fail to consider collection alternatives see eg picchiottino v commissioner tcmemo_2004_231 newstat v commissioner tcmemo_2004_208 moorhous v commissioner tcmemo_2003_183 tax_protester references in the absentee letter petitioner complained that appeals was aware that respondent maintained records designating petitioner as a tax_protester and had taken no action to have this designation expunged in violation of section of the rra 112_stat_778 the supplemental determination concedes that certain irs documents so identified petitioner but treats the matter as of no consequence because the documents were from an earlier period section a of the rra provides that officers and employees of the irs shall not designate taxpayers as illegal tax protesters or any similar designation and in the case of any such designation made before the enactment of the rra sec illegal tax_protester designation a shall remove such designation from the individual_master_file and b shall disregard any such designation not located in the individual_master_file none of the documents that identified petitioner as a tax_protester are in evidence while the designation apparently appears in some of respondent's documents concerning petitioner section a specifically contemplates that preexisting tax_protester designations may remain in materials other than the individual_master_file and merely directs respondent's employees to disregard them on this record we conclude that petitioner has not shown that there is any designation of him as a tax_protester in a document created after enactment of the rra nor is there any evidence that would suggest the designation is contained in petitioner's individual master filedollar_figure accordingly the supplemental determination's treatment of this issue as inconsequential was not an abuse of discretiondollar_figure liens for and liabilities in his request for a hearing petitioner also sought review of various notices of federal_tax_lien the supplemental determination found that the only notices of federal_tax_lien that had been filed with respect to petitioner were filed before and were thus not subject_to sec_6320 hearing and review rights as there is no evidence of a lien filing in the internal_revenue_manual sec_3 date defines the individual_master_file as a magnetic tape file maintained at martinsburg computing center mcc containing information about taxpayers filing individual returns and related documents petitioner in any event points to no provision which suggests that a violation of sec a of the rra would bar collection of validly assessed income taxes cf davis v rucker aftr2d ustc par big_number m d fla the notices concerned liens for all years at issue except or thereafter there is no abuse_of_discretion in the conclusion reached in the supplemental determination see rra sec_3401 112_stat_750 117_tc_63 parker v commissioner tcmemo_2005_294 sec_6673 penalty in both his withdrawn and denied motions for summary_judgment respondent sought imposition on petitioner of a penalty under sec_6673 sec_6673 authorizes this court to impose a penalty of up to dollar_figure upon the taxpayer whenever it appears that proceedings have been instituted or maintained by him primarily for delay or his position is frivolous or groundless respondent having raised the issue the court considers it a substantial portion of the contentions raised by petitioner are classic shopworn tax_protester arguments at trial petitioner maintained that he had no income_tax_liability for through because he received income in exchange for his labor the form sec_1040x petitioner submitted for and to dispute his previously reported tax_liabilities all contained such arguments as no code section makes me 'liable' for income taxes and 'income' can only be a derivative of corporate activity advancing such arguments in this court including sec_6330 cases is well established grounds for the imposition of sec_6673 penalties however in light of the fact that petitioner also sought review of a notice_of_determination and a supplemental notice_of_determination for which respondent himself eventually conceded a remand was appropriate we shall exercise our discretion under sec_6673 and not impose a penalty in this case petitioner is hereby warned however that should he advance these or similar arguments in this court in the future he may be subject_to penalties under sec_6673 conclusion since we have found the underlying liabilities for and are correct and that there was no abuse_of_discretion in the supplemental determination we conclude that respondent may proceed with the levy that was the subject of the notice in this case to reflect the foregoing an apppropriate order and decision will be entered for respondent see 115_tc_576
